GORTER, J —
William Irwin, Amelia Irwin and Patrick H. Irwin were on a note, dated April 2, 1907, for $4,307.99 to the order of William B. Thomas, due six months after date. Patrick Irwin died and his children having paid the note out of the proceeds from his estate, have brought suit against Amelia Irwin for $1,683.55, her share as co-maker or co-surety upon said note.
She resists paying this sum because she contends that when she first signed a note to William B. Thomas for which the note above is a renewal, she did so at the request of Patrick H. Irwin as surety for his sister, Carrie Irwin, with the understanding and agreement that he, Patrick H. Irwin, would always hold her harmless. Ami as the note has been paid by the estate of Patrick, there is no right of action against her by the children of Patrick, who are the plaintiffs in this suit.
This question is simply one of fact, did Patx'ick induce Anielia to sign the note, under any agreement that he would hold her harmless? In the early nineties, it seems a farm of about I, 500 acres near Richmond, Va., was purchased and put in the name of Carrie Irwin, Elizabeth Irwin and William Irwin, the sisters and brother of Patrick H. Irwin.
The purchase money must have been paid by Patrick, for we find a mortgage or deed of trust to secure $13,500, probably all the farm cost. Cande Irwin seems at that time to have been a member of the family in control of the place, and in order to make certain improvements thereon she borrowed from Mr. Thomas about $2,000, for which she gave her note, with her brother William and her sister Elizabeth as sureties.
When this note became due, or rather some time after it was overdue, a new note was given. It seems that Mr. Thomas asked for additional security, and it was then that Amelia Irwin, the wife of William Irwin, first signed the note, which she claims she did at the request of her brother-in-law, Patrick, who told her the same would be paid out of the proceeds of the farm, and she would never be called upon to pay the same.
Relying upon this she put her name on the note, Patrick at the same time signing his name as surety for his sister Carrie. Carrie at this time was married, but her husband, who was applied to at the time, refused to go on the note. Before the next renewal note was given Carrie and Elizabeth had died, and the renewal notes thereafter were signed by William, Amelia and Patrick. No interest was ever paid on the original indebtedness, nor were renewal notes given promptly upon maturity of the old-notes, but only after they were long overdue.
*169William, the husband of Amelia and the brother of Patrick, was a witness in the case. He testified to the request and agreement of Patrick made to and with Amelia when she first went upon the note. In addition to this testimony we have a number of letters written by Patrick to William during the. year 1907, when the last note was given, and in the year 1908. after the farm was sold, which certainly goes to confirm the testimony of William as to Patrick’s agreement holding Amelia harmless; although in these letters this note held by Mr, Thomas is repeatedly mentioned, and the necessity of its being paid spoken of, and that he, Patrick, is responsible for it and would have to pay it, never is there one word that indicates that he looked to Amelia, whose expectation as to the property he must have known, to contribute to the. payment of this note. He was perfectly aware that the farm would not. pay the mortgage or indebtedness secured by the deed of trust to him, still he says the payment of the note must be paid out of the proceeds from the sale of the farm.
William was a man of no means, and never had been. Patrick’s letters to William can have no other meaning than that Patrick was responsible for the note, and expected to pay the same. Nor is there to be found in them the slightest intimation that Amelia was liable upon the note, or that he expected any assistance from, her.
So when we consider that the debt was originally contracted for improvements upon the Virginia farm, the real owner of which was Patrick, whose incumbrance equaled the value of the place; that Amelia’s only interest was that as of the wife of William, who had a one-third interest in the equity of redemption, or no value; that she only went on the note when Patrick did; that the husband of Carrie, the principal upon the note at the. time, refused to go on it; that Amelia’s name was probably necessary to get rid of any dower interest she might have that, would hamper the title; that she was a woman without business experience; that Patrick was the man of substance and responsibility in the family; and finally Patrick’s views as shown in his letters to William; it is difficult t o escape the conclusion that Patrick asked his sister-in-law to go on the note with him, and promised and intended that, he should never be called upon to contribute to the payment thereof.
—Motion to quash is granted.